DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
After reviewing the After-Final (AF) amendment filed on 03/16/2021, the examiner requested an interview with the applicant representative (Konrad J. Kulikowski, Reg. 68,338). The examiner suggested further amending independent claims based on a feature in the disclosure (Spec. page 12). 

Mr. Kulikowski consulted with his client and sent a proposed amendment. The examiner agreed the proposed amendment would be sufficient to distinguish with prior art of the record. Mr. Kulikowski authorized the examiner to enter the proposed amendment. The rejection under 35 U.S.C. §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Konrad J. Kulikowski (Reg. 68,338) on 03/18/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:


1. (Currently Amended) A method of visually representing speaker content provided in an audio conference, the method comprising:
	obtaining a respective profile integrating profile data from multiple social networking accounts for each of a plurality of audience members attending the audio conference;
	monitoring, using a computer with a processor and memory, the speaker content provided during the audio conference;
	applying different weights to various portions of the speaker content according to a customized parameter of the profile for each of the plurality of audience members, wherein the different weights are associated with sets of words;
	determining a relation of the speaker content to the profile for each of the plurality of audience members based on the applying of the different weights; and
	presenting, at a point in time, visual representations of the speaker content to selective members among the plurality of audience members based on the determining,
	wherein the visual representations presented include a selective visual representation of the speaker content related to the parameter of the profile.

2. (Original) The method of claim 1,
	wherein the visual representations are presented in an order in which the speaker content is provided in the audio conference.

3. (Original) The method of claim 1,
	wherein the visual representations include an indication of a relative timing at which the 

4. (Original) The method of claim 1,
	wherein the visual representations presented include a visual representation of speaker content provided by a selected speaker.

5. (Original) The method of claim 1,
	wherein the visual representations presented are filtered using criteria provided by a respective audience member.

6. (Original) The method of claim 1,
	wherein the parameter includes a topic of interest.

7. (Original) The method of claim 1,
	wherein the parameter includes a speaker of interest.

8. (Original) The method of claim 1,
	wherein the parameter includes a topic of disinterest.

9. (Original) The method of claim 1,
	wherein the parameter includes a speaker of disinterest.

10. (Original) The method of claim 1,
	wherein the parameter includes a timeframe within the audio conference.

11. (Original) The method of claim 1,
	wherein the visual representations presented include interactive content.

12. (Original) The method of claim 1,
	wherein the visual representations presented are further based on an input by an audience member.

13. (Original) The method of claim 1,
	wherein the presenting comprises identifying first select portions of the speaker content to visually represent and identifying second select portions of the speaker content to hide from being visually represented.

14. (Original) The method of claim 1,
	wherein the visual representations are displayed chronologically in an order of the speaker content visually represented.

15. (Original) The method of claim 1,
	wherein the visual representations also include data descriptive of one of the plurality of audience members who provides the speaker content being visually represented.

16. (Original) The method of claim 1, further comprising:
	obtaining profile information of a communication device used by each of the plurality of audience members,	
wherein the visual representations of the speaker content are generated based on the profile information of the communication device.

17. (Original) The method of claim 1,
	wherein the visual representations include a non-text visual graphic.

18. (Original) The method of claim 1,
	wherein the profile includes information provided by an audience member and information about the audience member obtained externally from a source other than the audience member.

19. (Currently Amended) At least one non-transitory computer readable medium that stores a set of executable instructions for visually representing speaker content provided in an audio conference, the executable instructions, when executed by a processor, causing a computer to 
	obtaining a respective profile integrating profile data from multiple social networking accounts for each of a plurality of audience members attending the audio conference;
	monitoring the speaker content provided during the audio conference;
	applying different weights to various portions of the speaker content according to a customized parameter of the profile for each of the plurality of audience members, wherein the different weights are associated with sets of words;
	determining a relation of the speaker content to the profile for each of the plurality of audience members based on the applying of the different weights; and
	presenting, at a point in time, visual representations of the speaker content to selective members among the plurality of audience members based on the determining,
	wherein the visual representations presented include a selective visual representation of the speaker content related to the parameter of the profile.

20. (Currently Amended) At least one computer for visually representing speaker content provided in an audio conference, the at least one computer comprising:
	a memory;
	a tangible processor that stores a set of executable instructions for selectively and visually representing the speaker content provided in the audio conference;
	wherein the executable instructions, when processed by the tangible processor, perform a process comprising:
	obtaining a respective profile integrating profile data from multiple social networking accounts for each of a plurality of audience members attending the audio conference;
	monitoring the speaker content provided during the audio conference;
	applying different weights to various portions of the speaker content according to a customized parameter of the profile for each of the plurality of audience members, wherein the different weights are associated with sets of words;
	determining a relation of the speaker content to the profile for each of the plurality of audience members based on the applying of the different weights; and

	wherein the visual representations presented include a selective visual representation of the speaker content related to the parameter of the profile.	


Allowable Subject Matter
Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659